Smith., C. J.,
delivered the opinion of the court.
This cause is for the second time before us. On the first appeal, which will be found reported in the 61 Southern, 826, one of the errors for which the judgment of the *736court below was reversed was tbe granting at tbe request of tbe state of tbe following instruction to tbe jury: “Tbe court further instructs tbe jury that tbe crime of rape may be proven by circumstances, and it is not necessary to bave an eyewitness to tbe deed, if tbe circumstances in evidence are sufficient to create in tbe minds of tbe jury a belief that tbe accused party is guilty beyond a reasonable doubt.”
When tbe cause was again tried in tbe court below, at tbe request of tbe state, practically tbe same instruction was.granted; it being as follows: “Tbe court instructs tbe jury for tbe state that tbe crime of rape may be proven by circumstances, and it is not necessary to bave an eyewitness to tbe deed, if tbe circumstances are sufficient to convince tbe jury beyond a reasonable doubt that tbe accused party is guilty.”
It becomes necessary, therefore, for us to again reverse tbe judgment, and remand tbe cause for another trial.
In tbe language of tbe court in Williams v. State, 95 Miss. 671, 49 So. 513: “It is elementary law that a conviction may be bad on circumstantial evidence alone when by it guilt is proven beyond a reasonable doubt; but it is also elementary that, before sucb evidence can be said to prove guilt beyond a reasonable doubt, it must exclude every other reasonable hypothesis than that of guilt.” This rule was first clearly announced in this state in Algheri’s case, 25 Miss. 584, and has since been uniformly adhered to. Caleb v. State, 39 Miss. 721; Pitts v. State, 43 Miss. 472; James v. State, 45 Miss. 572; Webb v. State, 73 Miss. 461, 19 So. 238; Haywood v. State, 90 Miss. 461, 43 So. 614; Williams v. State, 95 Miss. 671, 49 So. 513; Permenter v. State, 99 Miss. 453, 54 So. 949, Ann Cas. 1913E, 426; Miller v. State, 99 Miss. 226, 54 So. 838; Irving v. State, 100 Miss. 208, 56 So. 377; Smith v. State 101 Miss. 283, 57 So. 913.
Tbe reasons on which this rule is based will be found clearly set out in Haywood and Permenter’s cases, su*737pra, in Wills on Circumstantial Evidence, p. 300, and Un-derhill on Criminal Evidence, section 6.
When an instruction is granted advising the jury that circumstantial evidence may he sufficient to support a conviction, they must always he advised that, before it can he said to he sufficient so to do, it must exclude every other reasonable hypothesis than that of guilt, “for it is the exclusion of every other reasonable hypothesis than that of the guilt of the accused that invests mere circumstances with the force of proof.”
Inference of guilt should be drawn from circumstances only after the exercise of great care and caution for, without the exercise of such care and caution, the wrong inference may easily be drawn. Moreover, the crime here charged and the circumstances on which a conviction is sought are both of such character that it is highly important that appellant should not be deprived of any substantial right.

Reversed and remanded.